RANDY SELTZER, individually, and as Custodian of the Randy Seltzer Individual Retirement Account, and Derivatively on behalf of WORTH PHYSICAL THERAPY, INC., MICHELLE SELTZER, individually, and Derivatively on behalf of WORTH PHYSICAL THERAPY, INC., and WORTH PHYSICAL THERAPY, Appellants,
v.
MICHAEL LEOPOLD, individually, JESSICA LEOPOLD, individually, HOPE PHYSICAL THERAPY, INC., a Florida corporation, SUSAN SALADINO, individually, CHARLES SALADINO, individually, and GOLD COAST MANAGEMENT, INC., a Florida corporation, Appellees.
No. 4D09-4228.
District Court of Appeal of Florida, Fourth District.
April 7, 2010.
Keith T. Grumer of Grumer & Macaluso, P.A., Fort Lauderdale, for appellants.
Daniel S. Weinger of Conrad & Scherer, LLP, Fort Lauderdale, for appellees.
PER CURIAM.
Affirmed.
WARNER, DAMOORGIAN, and LEVINE, JJ., concur.
Not final until disposition of timely filed motion for rehearing.